Exhibit 10.2

 

- 1 -

 

 

 

AMENDMENT TO THE

 

EMPLOYMENT AGREEMENT

 

 

THIS AMENDMENT TO THE EMPLOYMENT AGREEMENT that was entered into as of the 11
day of February 2014 (the "Agreement"), by and between Ormat Technologies, Inc.,
a Delaware corporation with offices at 6225 Neil Road, Reno, Nevada (the
"Ormat"); Ormat Systems Ltd., an Israeli company and a wholly owned subsidiary
of the Company with offices at Szydlowki Road Yavne, Israel (the "Company"); and
Isaac Angel, ID Number 012735478, residing at 43 Haparsa Street, Tel Aviv,
Israel (the "Executive"), is entered into as of December 1, 2017 (the
"Amendment").

 

 

WHEREAS: The Executive serves as the CEO of both Ormat and the Company, as
described in section 1(b) of the Agreement; and

 

 

WHEREAS: the parties are engaged under the terms and conditions set forth in the
Agreement; and

 

 

WHEREAS: the parties wish to amend certain terms and conditions set forth in the
Agreement as provided in this Amendment below;

 

 

NOW, THEREFORE, the parties agree as follows:

 

 

1.

The provisions specified hereunder shall form an integral part of the Agreement.

 

2.

The Agreement and this Amendment are complimentary to each other and shall be
deemed as one.

 

3.

Starting on December 1, 2017 the sum of Base Salary as set forth in Section 1.1
of Appendix A of the Agreement shall be amended to NIS 178,420 (gross) per
month, on a nominal basis.

 

4.

Sections 3 to Appendix A of the Agreement shall be replaced as follows:

 

"3. Clawback Provision for Restricted Stock Units and SARs

 

3.1 On May 8th 2018 the Executive was granted with:

 

 

(a)

39,615 Restricted Stock Units exercisable into Ormat's stocks under the
Company’s 2018 Incentive Compensation Plan and the provisions of the award
agreement signed between the Executive and the Company (the "RSUs" and the "RSU
Agreement"); and

 

 

(b)

294,899 Stock Appreciation Rights exercisable into Ormat's stocks under the
Company’s 2018 Incentive Compensation Plan and the provisions of the award
agreement signed between the Executive and the Company (the "SARs" and the "SAR
Agreement").

 

 

(c)

Such RSUs and SARs granted to the Executive are collectively referred to herein
as the “Equity Incentive Grants.” Under the RSU Agreement and the SAR Agreement
the Equity Incentive Grants shall become vested in four tranches (each, a
"Tranche").

 

 

--------------------------------------------------------------------------------

- 2 -

 

3.2. Based on the resolution of the compensation committee and the board of
directors of Ormat (the "Board”), Section 9 of the RSU Agreement and Section 18
of the SAR Agreement, and in addition to the any other term and provision of the
RSU Agreement and the SAR Agreement, it is hereby agreed that a portion of up to
25% of each of the Tranches of the Equity Incentive Grants will be subject to
the clawback provisions set forth below, which execution will be subject to the
sole discretion of the Board:

 

 

3.2.1

Application. the Board may (in accordance with section 3.2.3 below) at any time
prior to the second anniversary of the vesting of each of the Tranches of the
Equity Incentive Grants (the “Clawback Period”), reduce (including reduce to
nil) up to 25% the value of each of the Tranches of the Equity Incentive Grants
not already vested and/or paid, and/or clawback the value of each of the
Tranches of the Equity Incentive Grants already vested by requiring the
Executive to repay or return to the Company or to Ormat an amount of up to 25%
of the Equity Incentive Grants which has already been paid or vested.

 

 

3.2.2

Tigger Events

 

   The clawback may be exercised by the Board at any time during the Clawback
Period, subject to the occurrence of any of the following events during the
Applicable Period (each, a "Trigger Event"):

 

 

(a)

the Executive took part in illegal activity, violation of fiduciary duty,
intentional violation or grossly negligent disregard of Ormat's or the Company's
policies, rules, and procedures in a way that caused materially significant
damage to Ormat or the Company during the Applicable Period; provided, however
that there is a direct connection between the acts or omissions committed by the
Executive himself, and between the materially significant damage;

 

or 

 

 

(b)

an event or a set of events which occurred during both (i) the period in which
the Executive served as the CEO of the Company or Ormat and (ii) the Applicable
Period, and which caused Ormat or the Company to incur a Materially Significant
Write-off.

 

For the purposes of this section 3.2.2(b) a "Materially Significant Write-off"
is a write-off of assets and/or the Company taking a materially significant
charge to earnings or other related restatement, such that the recorded amount
of assets and/or earnings is reduced at a value equal to, or higher than, $200
million, as shall be reflected in Ormat's audited financial annual reports for
the relevant period.

 

For the purposes of this section 3.2.2 the "Applicable period" shall be a period
which starts two (2) years prior to the date of vesting of each of the Tranches
of the Equity Incentive Grants and until the ends at the lapse of the Clawback
Period.

 

 

--------------------------------------------------------------------------------

- 3 -

 

 

3.2.3

Types of Adjustment

 

Following a Trigger Event, the Board may:

 

 

(a)

reduce or clawback a portion (up to 25%) of each of the Tranches of the Equity
Incentive Grants, including any shares or other consideration received from the
exercise or sale of the Equity Incentive Grants or underlying shares thereof;

 

 

(b)

determine that a portion (up to 25%) of each of the Tranches of the Equity
Incentive Grants will not vest (or, in the case of SARs, will not be
exercisable); and

 

 

(c)

amend any condition applying to up to 25% of the the Equity Incentive Grants
and/or set additional conditions for vesting (or exercise).

 

 

3.2.4

Held Consideration.

 

In order to facilitate the implementation of the clawback provisions herein, up
to 25% of the vested RSUs (i.e. Ormat's stocks issued with respect to such RSUs)
and SARs (or the cash consideration received upon the sale of the underlying
stocks), shall continue to be held by Ormat, or by the Trustee, as the case may
be (such RSUs and SARs and its underlying stocks or cash as indicated above, as
the case may be, together, the "Held Consideration"), and such Held
Consideration shall not be transferable for a period of 24 months from the date
the RSU and SAR became vested (the "Held Consideration Period").

 

 

(a)

In the event that the Board determines that a clawback is required, the Board
will look first to the Held Consideration amount.

 

 

(b)

In the event that any of such Held Consideration is clawed back, it will be
deemed forfeited (the "Forfeited Held Consideration")–1, subject to withholding
any applicable tax, if applicable.

 

 

(c)

It is hereby clarified that the Forfeited Held Consideration will be remitted
and transferred to Ormat, or the Company, only after withholding of any
applicable tax due from the Forfeited Held Consideration and the Executive shall
not be required to pay any additional sums or taxes upon the execution of such
clawback provision (i.e. Ormat or the Company shall receive only the net
Forfeited Held Consideration).

 

 

(d)

Upon expiration of the Held Consideration Period, the Held Consideration shall
be released, and become freely transferable, subject to all other terms,
conditions and restrictions that apply to such RSUs and SARs (e.g. the terms of
the SAR Agreement, RSU Agreement, the Company’s 2018 Incentive Compensation Plan
and any applicable law) and the payment of any applicable tax from such Held
Consideration, to the extent applies.

 

--------------------------------------------------------------------------------

 

1 With respect to any outstanding underlying stock, if issued, Ormat and/or the
Company may effectuate a sale of all or a portion of the underlying stocks out
of the Restricted Portion, and transfer the consideration received upon such
sale, after withholding applicable, tax to the Company or to Ormat, instead of
forfeiting the underlying stock – all subject to Ormat and/or the Company's sole
and absolute discretion and consideration.

 

 

--------------------------------------------------------------------------------

- 4 -

 

 

(e)

All applicable taxes and other obligatory and compulsory payments that may arise
with respect to the grant, exercise, and vesting of the SARs and RSUs, or its
expiration, or the sale of the stocks underlying the SARs and RSUs, or the
forfeiture of the Forfeited Held Consideration shall be borne solely by the
Executive."

 

5.

Section 4.1 of Appendix A of the Agreement shall be amended and replaced with
the following, which shall apply to the period starting on December 1, 2017:

 

"4.1. If the Company's annual consolidated net income ("Annual Profits") are
above $20 million, as determined pursuant to the Company's financial statements:

 

 

4.1.1.

Executive will be entitled to receive an annual bonus (the "Annual Profits
Bonus") calculated out of a budget (the "Bonus Budget") equal to (a) 0.75% for
Annual Profits of up to $50 million (inclusive), and (b) 1.00% for the portion
of the Annual Profits, if any, that is above $50 million; provided that in any
event the Bonus Budget and the Annual Profits Bonus shall each not exceed
$675,000.

 

and

 

 

4.1.2.

Executive will be entitled to receive an additional annual bonus (the "Annual
KPI Bonus"). The Annual KPI Bonus shall be granted according to the discretion
and approval of the relevant Company's organs and subject to applicable law,
based on the achievement of other goals, such as diversity, social and
environmental responsibility and merger and acquisition activities; provided
that in any event the Annual KPI Bonus shall not exceed $225,000.

 

The Annual Profits Bonus and the Annual KPI Bonus shall be called herein,
together, the "Annual Bonus"."

 

The above shall not derogate from the powers and authority of the relevant
organs of the Company or Ormat to approve any other form of bonus or other
benefit to the Executive.

 

6.

The definition in Section 10 of the Agreement shall be replaced by the
following:

 

"Change of Control" shall mean the consummation of any of the following events,
in a single transaction or in a series of related transactions: (i) the
acquisition of Ormat by another person (s) or entity by means of a merger,
reorganization, consolidation or similar event in which such person (s) will
hold, immediately after such acquisition, more than 50% of the outstanding
voting power of Ormat, the acquiring, resulting or surviving corporation; or
(ii) the sale of all or substantially all of the assets of Ormat (on a
consolidated basis) to another entity (except an entity that is one of the
Ormat's subsidiaries or affiliates or affiliated with any of the Ormat's
then-current principal stockholders). The term "Change of Control" shall not
include any transaction or series of related transactions that are part of an
internal voluntary reorganization and/or restructuring of the Company and/or its
subsidiaries and affiliates that does not involve the acquisition of control by
a third party not affiliated with Ormat, its subsidiaries and affiliates, such
as a change in the state of incorporation of the Ormat and/or acquisition by the
Company of its own shares from any person.

 

 

--------------------------------------------------------------------------------

- 5 -

 

7.

The remaining terms of the Agreement shall remain unchanged.

 

8.

The above terms shall form an integral part of the Agreement and shall be deemed
due notification regarding amendment of Executives employment terms in
accordance with the provisions of Information for Employees and Employee
Candidates Law (Working Conditions and Procedures for Screening and Hiring),
2002 and the regulations thereunder.

 

 

 

 

[the balance of this page intentionally left blank]

 

 

--------------------------------------------------------------------------------

- 6 -

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed
effective as of the Effective Date.

 

 

ORMAT TECHNOLOGIES, INC.                

 

 

By: /s/ Todd Freeland                                      
Name: Todd C. Freeland                     
Title: Chairman of the Board of Directors

By: /s/ Ravit Barniv 

Name: Ravit Barniv     

Title: Compensation Committee, Chair

        

 

 

ORMAT SYSTEMS LTD.                

 

By: /s/                        
Name:
Title:

 

 

 

EXECUTIVE:

 

ISAAC ANGEL                

 

By: /s/ Isaac Angel  

                      

 